Citation Nr: 0709495	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  03-12 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 30 percent 
prior to August 15, 2006, and in excess of 50 percent from 
August 15, 2006, for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from February 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
September 2002.  A statement of the case was issued in May 
2003, and a substantive appeal was received in May 2003.  

In the June 2002 rating decision, the RO granted service 
connection for post traumatic stress disorder (PTSD) and 
assigned a 30 percent disability rating, effective August 3, 
2001.  The veteran appealed the initial disability rating 
assigned.  In August 2006, the Decision Review Officer (DRO) 
assigned a 50 percent disability rating, effective August 15, 
2006.  Although an increased rating has been granted, the 
issue remains in appellate status, as the maximum schedular 
rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 
(1993).  

A VA Form 9 was received in May 2003 indicating that the 
veteran requested a Board hearing at the RO.  In a statement 
received in December 2006, the veteran's representative 
stated that the veteran withdrew his request for a hearing 
and to certify the case to the Board as soon as possible.  
Accordingly, the Board finds that the veteran has withdrawn 
his request for a Board hearing. 


FINDINGS OF FACT

1.  Prior to August 15, 2006, the veteran's service-connected 
PTSD was manifested by occasional decrease in work efficiency 
(although generally functioning satisfactorily, with routine 
behavior, self-care and conversation normal), due to such 
symptoms as depressed mood and chronic sleep impairment.

2.  From August 15, 2006, the veteran's service-connected 
PTSD is manifested by social impairment, with reduced 
reliability and productivity due to such symptoms as 
impairment of short- memory; impaired judgment; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  Prior to August 15, 2006, the criteria for entitlement to 
an initial disability evaluation in excess of 30 percent for 
the veteran's service connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.2, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (2006).

2.  From August 15, 2006, the criteria for entitlement to a 
disability evaluation in excess of 50 percent for the 
veteran's service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.2, 4.7, 4.10, 4.130, and Code 9411 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The August 2001, March 2006 
and July 2006 VCAA letters effectively notified the veteran 
of the evidence needed to substantiate his claim as well as 
the duties of VA and the appellant in furnishing evidence.  
The Board also notes that the August 2001, March 2006 and 
July 2006 VCAA letters implicitly notified the appellant of 
the need to submit any pertinent evidence in the appellant's 
possession.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have.  

Further the August 2001 letter was sent to the appellant 
prior to the June 2002 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves an issue of 
entitlement to an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the appellant was provided August 2001, March 
2006 and July 2006 VCAA letters with notice of what type of 
information and evidence was needed to substantiate the 
claims for service connection.

The veteran has also been provided with a July 2006 notice of 
the types of evidence necessary to establish a disability 
rating for his disability claim and the effective date of the 
disability.  A supplemental statement of the case was 
subsequently issued in August 2006.

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, VA and private, have been obtained.  
Also, the veteran was afforded VA examinations in April 2002 
and August 2006, and no further VA examination is necessary.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  In a VCAA notice response received in September 
2006, the veteran indicated by checking the appropriate box 
that he had no other information or evidence to give VA and 
to decide his claim as soon as possible.  Under these 
circumstances, no further action is necessary to assist the 
claimant with his claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id. at 126.

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411), a 30 percent rating is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events); a 50 percent 
rating is assigned for occupational and social impairment, 
with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According 
to the DSM-IV, a GAF score between 31 and 40 is indicative of 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work); 
a GAF score between 41 and 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job); a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers); a GAF 
between 61 and 70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships; a GAF between 71 to 80 is indicative that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more that slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in school work).

PTSD Rating Prior to August 15, 2006

The veteran was afforded a VA examination in April 2002.  He 
reported that while in the Navy, he was assigned to damage 
control on a repair ship in the Mekong Delta and was involved 
with repairing small riverboats, carpentry, roving security 
on the boat, and preventing fires on the ship.  He described 
being frightened and anxious for fear of snipers as they 
traveled up the river.  He further described having to go on 
to 20 to 30 boats moored up to the side of his ship and going 
to each of the boats making sure that they were secure.  He 
recalled being fearful that someone might come up out of the 
water and attack him.  He further described seeing at times 
Napalm dropped in the area around him and seeing tracers in 
the air.  He further recalled being cut by someone onboard a 
ship with a knife.      

The veteran stated that he had trouble sleeping beginning at 
least in the 1980's and that they were progressively 
worsening, especially in the last 4 to 6 years.  He mentioned 
sleeping for 4 to 6 hours a night and having strange dreams.  
The dreams involved his roving security on ship and of 
snipers, and at other times it involved running or having a 
white car with a red top.  It was noted that the veteran 
described problems with an exaggerated startle reaction.  The 
veteran said he avoided talking about Vietnam, loud noises, 
fireworks, war movies, activities that trigger thoughts of 
Vietnam, and hunting.  The veteran reported suicidal ideation 
about a year after his divorce 4 years prior, but denied any 
suicidal ideation in the last 3 years.  He further reported 
low energy and low motivation for the last 5 years and having 
difficulty with concentration in the last 2 to 3 years.  The 
veteran reported being a contractor for some time obtaining a 
license in 1992.  He reported that he did general 
contracting, home repairs, and some finish work.  He put a 
new roof on someone's place two weeks prior.  The veteran 
found it hard, however, to concentrate and to accomplish what 
was need to complete his job.  It was noted that the veteran 
was living with a friend, who was married and who encouraged 
him refrain from alcohol and to regularly attend church.  

Upon mental examination, the examiner noted that the veteran 
wore clean casual clothes and appeared depressed.  His mood 
was also noted as depressed.  The veteran's affect was mood 
congruent.  The veteran's speech was described as of normal 
rate and rhythm, but with decreased volume.  A mini mental 
status examination showed that the veteran scored a 29 out of 
30.  The examiner commented how it was not clear to him how 
much of the veteran's depression was related to alcohol use 
and whether or not any of the depression could be related to 
PTSD.  The veteran was diagnosed with mild to moderate 
delayed PTSD, and his GAF Score was 50.  

While the GAF scores are indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting), there is no persuasive evidence of 
obsessional rituals and frequent shoplifting, however.  Also, 
as noted above, the veteran denied suicidal ideation.  
Further, he was diagnosed with mild to moderate delayed PTSD.  
After considering the various symptoms and comparing them to 
the regulatory criteria, the Board concludes that the 
preponderance of the evidence is against a finding that the 
PTSD symptoms generally fall within the criteria for the next 
higher rating of 50 percent.  There is no persuasive evidence 
of flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; and impaired 
abstract thinking.  There also is no evidence with difficulty 
in establishing and maintaining effective work and social 
relationships.  In fact, the veteran reported that he had 
been a contractor for some time doing home repairs and 
finish.  Further, the veteran had been living with a married 
couple at the time.  Under the circumstances, the Board must 
conclude that the current degree of PTSD impairment is 
appropriately contemplated by the existing 30 percent rating.

Based on the medical evidence of record, a higher disability 
rating is not warranted.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  Should 
the veteran's PTSD increase in severity in the future, he 
should advance a new claim for an increased rating.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  The veteran stated in his April 2002 VA 
examination that he was employed as a contractor for some 
time doing general contracting, home repairs, and some finish 
work.  Under these circumstances, the Board finds that the 
veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

PTSD Rating From August 15, 2006

On VA examination in August 2006, the veteran reported having 
trouble falling asleep and staying asleep for 38 years.  He 
reported also having trouble with concentration and short-
term memory due to chronic fatigue.  His symptoms were sleep 
difficulties avoidance of crowds, and isolating himself from 
others.  His preference to stay at home hiding led to his 
divorce.  He reported forcing himself to go to the grocery 
store and going into town for work.  The veteran also 
reported feeling apathetic, anxious, and agitated.  His 
affect was often flat and his appetite was described as poor.  
The veteran expressed a constant sense of fear of being 
caught doing something wrong and getting into trouble.  It 
was noted that in 2000 he was suicidal and was taken by the 
police to the mental hospital.  It was also noted that the 
symptoms described occurred constantly and the effect of the 
symptoms had upon total daily function was great.  The 
veteran had difficulty getting tasks done and tended to 
isolate himself socially.  

When giving a history of activities and functions, the 
veteran reported trouble staying motivated to accomplish 
tasks at home each day.  He spent most of his time watching 
television.  He had only a couple of friends who he saw 
monthly.  The veteran worked as a painter.  He described his 
relationship with his supervisor and coworkers as fair.  He 
reported not having lost any time from work.

It was noted that the veteran experienced continual fear upon 
his return from Vietnam.  There was a persistent, recurrent, 
distressing dream of the event that would cause him to wake 
up in sweat with memories of being chased.  It was further 
noted that there was persistent, intense distress at exposure 
to similar events which caused him to feel hypervigilent and 
react with jumpiness when hearing loud noises.  It was also 
noted that there was a persistent, physiological reactivity 
to cues symbolizing an aspect of his experience in Vietnam.         

On mental examination, the veteran's orientation and 
communication were described as within normal limits.  
Additionally his appearance, hygiene, and behavior were noted 
as appropriate.  His affect and mood were abnormal with 
depressed mood which occurred as often as once a day with 
each episode lasting a day.  His depressed mood was described 
as fairly continuous interspersed with anxiety and flattened 
affect, at times.  It was noted that the veteran had problems 
with long-term concentration where he could no longer read 
books.  Panic attacks were present and occurred once a week 
causing his heart to race and causing him to experience 
headaches.  Suspiciousness, delusional history, delusions, 
hallucinations, and obsessional rituals were not present.  
The examiner observed that the veteran's thought process was 
appropriate and abstract thinking was normal.  He also noted 
that the veteran's judgment and memory were impaired.  The 
memory impairment was deemed mild for the veteran would 
forget names, directions, and recent events.  On a daily 
basis, the veteran made lists to help remember tasks.  
Suicidal ideation and homicidal ideation were absent.  
Behavioral, cognitive, social, affective or somatic symptoms 
attributed to PTSD described as hypervigilence, headaches, 
and social isolation were present.  The veteran was diagnosed 
with PTSD and his GAF score was 38.  

The examiner noted that the veteran intermittently was unable 
to perform activities of daily living because he lacked 
motivation to do daily tasks, but that he could provide self 
care.  The examiner continued that the veteran had difficulty 
establishing and maintaining effective work/school and social 
relationships.  The examiner noted that the veteran had only 
a couple of friends, but was otherwise socially isolated.  
The examiner even noted that the veteran was unable to 
maintain effective family role functioning because his family 
deserted him.  The veteran had 3 sons who he never saw.  He 
was unable to perform recreation or leisurely pursuits due to 
lack of motivation to do hobbies.  The examiner further noted 
that the veteran had no difficulty with physical health and 
with understanding commands.  It appeared to the examiner 
that the veteran was no threat of persistent danger or injury 
to himself or others.  The examiner noted that the prognosis 
was poor based on the severity and chronicity of the 
veteran's symptoms.        

The Board recognizes that the veteran's last GAF score of 38 
indicative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood, which are symptoms listed under the criteria for a 70 
percent rating.  However, after considering the various 
symptoms and comparing them to the regulatory criteria, the 
Board concludes that the preponderance of the evidence is 
against a finding that the PTSD symptoms generally fall 
within the criteria for the next higher rating of 70 percent.  
There is no persuasive evidence of obsessional rituals that 
interfered with his routine activities; speech intermittently 
illogical, obscure, or irrelevant; spacial disorientation; or 
neglect of personal appearance and hygiene.  Further, there 
is no evidence of impaired impulse control such as unproved 
irritability with periods of violence.  As noted in his 
examinations, the veteran was employed and had a fair 
relationship with his supervisor and fellow co-workers.  The 
veteran was not under psychiatric care, and had not required 
hospitalization for psychiatric problems since 2000.  Under 
the circumstances, the Board must conclude that the current 
degree of PTSD impairment is appropriately contemplated by 
the existing 50 percent rating.

The Board acknowledges the veteran's combat service in 
Vietnam and the traumatic experiences the veteran 
experienced.  However, based on the medical evidence of 
record, a higher disability rating is not warranted.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).  Should the veteran's PTSD increase in 
severity in the future, he should advance a new claim for an 
increased rating.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Significantly, in his last VA examination, 
it was noted that he was a painter who had not lost any time 
from work.  Under these circumstances, the Board finds that 
the veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


